                          United States District Court
                        Western District of North Carolina
                               Asheville Division

           Randolph Hale,                            JUDGMENT IN CASE

             Plaintiff(s),                            1:20-cv-00277-DSC

                 vs.

          Andrew M. Saul,

            Defendant(s).



DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 16, 2021 Order.

                                               August 16, 2021




        Case 1:20-cv-00277-DSC Document 19 Filed 08/16/21 Page 1 of 1
